UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------------------------------------------------------------X   For Online Publication Only
VINCENT OLIVA,

                                                                   Plaintiff,                                                        ORDER

                           -against-
                                                                                                                                     14-CV-2513 (JMA) (AYS)
BROOKWOOD CORAM I, LLC,
BROOKWOOD MANAGEMENT COMPANY,                                                                                                                    FILED
S&N AUERBACH MANGEMENT, INC.,                                                                                                                    CLERK
BROOKWOOD TOWNHOUSES, CAMP BIRD,                                                                                                       11/15/2019 5:04 pm
BROOKWOOD AT RIDGE, BROOKWOOD ON
THE LAKE, STEVEN AUERBACK, Owner, and                                                                                                     U.S. DISTRICT COURT
                                                                                                                                     EASTERN DISTRICT OF NEW YORK
NANCY AUERBACH, a/k/a NANCY
                                                                                                                                          LONG ISLAND OFFICE
AUERBACH-KARWICK, Owner,

                                                                     Defendants.
---------------------------------------------------------------------------------------------------------------------------------X
VINCENT OLIVA,

                                                                   Plaintiff,

                           -against-
                                                                                                                                     19-CV-4245 (JMA) (AYS)
FAIRFIELD PROPERTIES,

                                                                     Defendant.
---------------------------------------------------------------------------------------------------------------------------------X
AZRACK, United States District Judge:

                On April 17, 2014, pro se plaintiff Vincent Oliva (the “Plaintiff”) commenced the action

numbered 14-CV-2513 (JMA) (AYS) (the “Brookwood Action”) against Brookwood Coram I,

LLC, Brookwood Management Company, S&N Auerbach Management, Inc., Brookwood

Townhouses, Camp Bird, Brookwood at Ridge, Brookwood on the Lake, Steven Auerback,

Owner, and Nancy Auerbach, a/k/a Nancy Auerbach-Karwick, Owner (collectively the

“Brookwood Defendants”) alleging unlawful conduct with respect to the tenancy of Plaintiff.

                Based on Plaintiff’s failure, due to apparent health challenges, to actively prosecute the
Brookwood Action (including refusing to comply with discovery deadlines set by the Court and

failing to communicate with the Court), on October 25, 2018, Judge Shields issued a sua sponte

R&R recommending that the case be administratively closed until such time that Plaintiff notified

the Court that he could actively participate in this litigation. Oliva v. Brookwood Coram I, LLC,

et al., No. 14-CV-2513, 2018 WL 6204614 (E.D.N.Y. Oct. 25, 2018). Plaintiff did not file

anything in response to Judge Shields’ R&R. Accordingly, on November 28, 2018, the Court

adopted Judge Shields’ R&R as the opinion of the Court, administratively closed the case, and

directed Plaintiff to file a status report by May 28, 2019. Oliva v. Brookwood Coram I, LLC, et

al., No. 14-CV-2513, 2018 WL 6201710 (E.D.N.Y. Nov. 28, 2018) (adopting report and

recommendation).

       May 28, 2019 passed without any communication from the Plaintiff. Indeed, Plaintiff did

not communicate with the Court again until July 11, 2019, when he requested that the Court reopen

his case because he believed he was now in fair enough health to prosecute the case. (See

Brookwood Action, ECF No. 109.) The Brookwood Defendants did not oppose Plaintiff’s request.

Accordingly, the Court granted Plaintiff’s unopposed letter motion and reopened the case, but

included in its Order a warning that Plaintiff must actively participate in the prosecution of the

Brookwood Action and comply with all Court orders:

       While the Court is mindful of, and sympathetic to, Plaintiff’s reported health
       challenges, the Court reminds Plaintiff that he initiated this action and must actively
       participate in the prosecution of this case moving forward. As such, to the extent
       Plaintiff’s health prevents him from complying with any Court orders, Plaintiff
       must explain any such non-compliance in writing to the Court (including making
       written requests to extend deadlines or adjourn conferences in advance of such
       deadlines or conferences). The Court will do its best to make accommodations for
       Plaintiff, but may request documentation from medical professionals substantiating
       any health issues Plaintiff cites to explain his non-compliance with Court orders.
       Plaintiff is warned that, should he fail to properly comply with this Court’s orders,
       this case may be dismissed for failure to prosecute.

(Brookwood Action, Electronic Order, Aug. 12, 2019).


                                                 2
       The Court re-referred discovery to Judge Shields who directed the parties to meet and

confer and submit a proposed discovery schedule. The Brookwood Defendants provided a

proposed schedule but indicated they were unable to get in touch with Plaintiff to obtain his

consent. (Brookwood Action, ECF No. 112.) Accordingly, Judge Shields issued the following

Status Report Order:

       A review of the docket indicates that Plaintiff has failed to confer with Defendants
       regarding a proposed discovery schedule as directed to do so by this Court.
       Defendants document two (2) attempts to communicate with Plaintiff before this
       Court’s submission deadline. Defendants’ documented attempts were made via the
       email provided by Plaintiff and by UPS delivery, both without success.
       Accordingly, by October 1, 2019, Plaintiff is directed to submit a letter on the docket
       advising this Court of his correct email address and mailing address. Plaintiff is
       cautioned that failure to communicate with this Court by October 1, 2019 may result
       in a recommendation to the District Court that this case be dismissed with prejudice
       for failure to prosecute pursuant to Rule 41 of the Federal Rules of Civil Procedure.

(Brookwood Action, Electronic Order, Sept. 19, 2019.) Plaintiff failed to respond to this Status

Report Order. The Brookwood Defendants then filed a letter motion requesting that the Court

dismiss the Brookwood Action for failure to prosecute. (Brookwood Action, ECF No. 114.) To

date, Plaintiff has not responded to the Status Report Order or Brookwood Defendants’ letter

motion, nor has he otherwise communicated with the Court regarding the Brookwood Action.

       Furthermore, on July 23, 2019, shortly after Plaintiff requested to reopen the Brookwood

Action, Plaintiff filed the action numbered 19-CV-4245 (JMA) (AYS) against Fairfield Properties

alleging similar concerns about his tenancy (the “Fairfield Action”). The Court granted Plaintiff’s

application to proceed in forma pauperis for the limited purpose of addressing his motion for a

preliminary injunction and directed Fairfield Properties to respond to Plaintiff’s Order to Show

Cause. Fairfield Properties then filed a letter motion for a pre-motion conference seeking to

dismiss the Complaint. (Fairfield Action, ECF No. 9.) Plaintiff failed to respond to the pre-motion

conference letter so the Court issued the following Scheduling Order:



                                                 3
        On September 10, 2019, defendant filed a letter requesting a pre-motion conference
        concerning a proposed motion to dismiss. My individual rules require parties to
        respond to pre-motion conference letters within seven days. If plaintiff still intends
        to prosecute this lawsuit, he must, by October 11, 2019, either (1) file his opposition
        to defendant’s pre-motion conference letter, or (2) indicate by letter to the Court
        that plaintiff does not wish to file an opposition but still intends to prosecute this
        lawsuit. Failure to respond to this Order may result in the dismissal of this action
        for failure to prosecute.

(Fairfield Action, Electronic Order, Sept. 27, 2019). To date, Plaintiff has not responded to the

Court’s Order or otherwise communicated with the Court regarding the Fairfield Action.

        Rule 41(b) provides, in pertinent part, “for failure of the plaintiff to prosecute or to comply

with these rules or any order of court, a defendant may move for dismissal of an action or of any

claim against the defendant.” Fed. R. Civ. P. 41(b). The district court also has the inherent power

to dismiss a case sua sponte for lack of prosecution or noncompliance. Merker v. Rice, 649 F.2d

171, 173 (2d Cir. 1981). The Second Circuit considers five factors when reviewing a district

court’s order of dismissal for failure to prosecute, including: (1) the duration of plaintiff’s failures;

(2) whether plaintiff received notice that further delays would result in dismissal; (3) whether

defendant is likely to be prejudiced by further delay; (4) whether the court struck the appropriate

balance between alleviating the court calendar with protecting the plaintiff’s right to due process;

and (5) whether the judge adequately assessed the efficacy of lesser sanctions. Shannon v. G.E.

Co., 186 F.2d 186, 193 (2d Cir. 1999). Generally, no single factor is dispositive. Id.

        Here, Plaintiff has received ample warning that failure to comply with Court orders and

actively prosecute his cases could lead to dismissal for failure to prosecution. In fall of 2018, the

Court balanced the burdens of a delay on the Court and the Brookwood Defendants with Plaintiff’s

professed health issues and effectively granted Plaintiff a six-month stay in the Brookwood Action.

However, after the Court permitted Plaintiff to reinstate the case well after the deadline for Plaintiff

to file a status report, Plaintiff immediately disappeared, failed to meet and confer with the



                                                   4
Brookwood Defendants, and failed to comply with multiple Court orders. Accordingly, the Court

now dismisses the Brookwood Action for failure to prosecute and noncompliance.

       The Court also dismisses the Fairfield Action for failure to prosecute and noncompliance.

Though the Fairfield Action has not been pending for five years, Plaintiff failed to comply with

this Court’s September 27, 2019 Order and will not be granted additional leeway in the Fairfield

Action simply because it is a newer case. Based on Plaintiff’s failure to comply with the September

27, 2019 Order, together with his prior actions, the Court finds it necessary and appropriate to

dismiss the Fairfield Action for failure to prosecute and noncompliance.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that in forma pauperis status for the

purpose of an appeal from this order would not be taken in good faith and therefore in forma

pauperis status is denied. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

       The Clerk of Court is directed to close both the Brookwood Action and the Fairfield Action

and to mail a copy of this Order to the pro se plaintiff.

SO ORDERED.
Dated: November 15, 2019
Central Islip, New York

                                                               /s/ (JMA)
                                                       JOAN M. AZRACK
                                                       UNITED STATES DISTRICT JUDGE




                                                  5
